[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This is a collection matter in which the plaintiff Fairfaxx Management Associates (Fairfaxx) sued the defendant Ronald F. Geoghegan, a former employee, alleging that the defendant borrowed money from the plaintiff in the form of advances on future salary and commissions. In count one of the complaint plaintiff seeks damages of $5,175, and count two is a claim that the defendant has been unjustly enriched.
The pleadings are closed and plaintiff has moved (#109) for summary judgment, and supports its motion with the affidavit of Justin Tomborello, a partner of the plaintiff, which included copies of checks in the amount of $500 each made out to the defendant.
The defendant, who appears pro se, did not file a responsive affidavit. CT Page 3582
Practice Book 384 indicates that summary judgments may be granted where the affidavits and other proof show that there is no genuine issue as to any material fact and that the moving party is entitled to judgment as a matter of law. "The adverse party . . shall file opposing affidavits and other available documentary evidence." Practice Book 380. "Where . . . . a party does not respond to the proof offered by the moving party, the court is entitled to rely on facts raised by the movant. Bartha v. Waterbury House Wrecking, Co.,190 Conn. 8, 11, 459 A.2d 115 (1983).
As there are no genuine issues of material fact remaining in this case the motion for summary, judgment is granted, and judgment may enter for the plaintiff to recover from the defendant the sum of $5,175 in accordance with the affidavit of debt of Mr. Tomborello, plus costs as taxed by the clerk.
So Ordered.
Dated at Stamford, Connecticut this 17 day of April, 1991.
WILLIAM B. LEWIS, JUDGE